Case 6:19-cv-01420-RBD-DCI Document 20 Filed 10/09/19 Page 1 of 8 PageID 284




                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA

                                                            CASE NO.: 6:19-cv-1420-RBD-DCI

TAMMY HARRIS,

         Plaintiff,

vs.

WILLIAM STEVEN BERGEN and
BLAKE RICHARD SENTERS

         Defendants

___________________________/                                         SPECIAL APPEARANCE

MOTION TO QUASH SUBSTITUTE SERVICE OF PROCESS AS TO DEFENDANT
 BLAKE RICHARD SENTERS AND MOTION TO DISMISS FOR FAILURE TO
                    TIMELY SERVE PROCESS

         COMES NOW the Defendant, BLAKE RICHARD SENTERS (hereinafter “Mr.

Senters”), through special appearance only, without any voluntary submission to the

jurisdiction of the court and files this Motion Quash Substitute Service of Process and

Motion to Dismiss For Failure to Timely Serve Process as to Defendant Blake Richard

Senters.

                                   PROCEDURAL HISTORY

      1. This case arises out of an automobile accident which occurred on or about January 5,

         2015 in Brevard County, Florida.

      2. Plaintiff filed the lawsuit in the Circuit Court of the Eighteenth Judicial Circuit in and

         for Brevard County, Florida on December 20, 2018.

      3. A summons was issued in the Brevard County Circuit Court on December 21, 2018.



                                                 1
Case 6:19-cv-01420-RBD-DCI Document 20 Filed 10/09/19 Page 2 of 8 PageID 285




  4. As of May 24, 2019, Mr. Senters had not been served within the time period required

     under Fla. R. Civ. P. 1.070(j). Former counsel for Mr. Senters made a special

     appearance and filed a Motion to Dismiss (DE 1-1 pp.74-75).

  5. The Plaintiff requested an additional sixty day extension of time, which the court

     granted. (DE1-1, p. 87). Plaintiff had until August 16, 2018 to serve Mr. Senters.

  6. On August 1, 2019 this case was removed to this Court upon grounds for diversity

     jurisdiction pursuant to 28 U.S.C §§ 1332 (a).

  7. The deadline for service passed and Plaintiff did not file an affidavit of compliance as

     required under § 48.161 (1) Fla. Stat. Plaintiff did not move for an extension of time

     to file an affidavit of compliance.

  8. Plaintiff did not file her Affidavit of Compliance until September 23, 2019 (DE

     14).The affidavit was not timely. Substitute service must be strictly construed and

     failure to timely file an affidavit of compliance alone warrants quashing service.

     Clements v. Jace, No. 8:17-CV-0316-T-36MAP, 2017WL1435966 at * 3 (M.D. Fla.

     April 10, 2017).

  9. Plaintiff’s Affidavit of Compliance is also insufficient because Plaintiff did not file

     Mr. Senter’s return receipt demonstrating that he received a copy of the complaint and

     notice of service, which is a requirement under § 48.161 (1) Fla. Stat.     In order to

     waive this requirement Plaintiff must set forth facts which establish that Mr. Senters

     took action to evade service. Jace, 2017WL1435966 at * 3. All the Plaintiff has

     established is that Mr. Senters lived in a gated community and that he could not

     ascertain the proper address from Mr. Senters.



                                             2
Case 6:19-cv-01420-RBD-DCI Document 20 Filed 10/09/19 Page 3 of 8 PageID 286




   10. The Defendant requests the court quash the substitute service. Plaintiff has unable to

       timely and properly serve Mr. Senters within the period set forth by the Brevard

       County Circuit Court. The Defendant requests the Court dismiss the Complaint as to

       Mr. Senters for failure to timely serve process. Fed. R. Civ. P. 12(b)(5).

                               MEMORANDUM OF LAW

   Florida Statute § 48.171 authorizes the Secretary of State to serve a as non-resident

motorist’s agent. Id. at *2. Plaintiff must first allege in her complaint that the “defendant

was a resident who subsequently became a non-resident, or a resident of Florida concealing

her whereabouts… the service must strictly comply with Fla. Stat. § 48.161.” Id.

   Section 48.161 requires that substitute service be evidenced by:

              “(1) registered or certified mailing to the nonresident of (a)
              notice of such substituted service and (b) a copy of the process,
              which must be evidenced by (c) the filing of the nonresident’s
              return receipt and (d) an affidavit of compliance by plaintiff or
              his or her attorney; or (2) an appropriate officer’s return
              showing service on the nonresident within or without the state
              of Florida.”

City of Jacksonville v. Arrigato, Inc., No. 3:10-CV-211-J-32MCR, 2010WL3069135 at * 1

(M.D. Fla. August 1, 2010). The affidavit of compliance must be filed on or before the return

day of the process or within such time as permitted by the court. Fla. Stat. § 48.161.

       Because Sections 48.161 and 48.181 are exceptions to the general requirement that a

defendant be personally served, strict compliance is required. Kasby v. Upper Deck Bar &

Grill, LLC., No. 6:11-CV-152-ORL-36 GJK, 2012WL (M.D. Fla. Sept. 26, 2012). The party

that wishes to use the substitute services bears the burden of showing the statute is

applicable. Clements, 2017WL14359606 at * 2. If there is a failure to strictly comply with


                                              3
Case 6:19-cv-01420-RBD-DCI Document 20 Filed 10/09/19 Page 4 of 8 PageID 287




the service of process rules, then service must be quashed. Brown v. U.S. Bank Nat’l Ass’n.,

117 So. 3d 823, 824 (Fla. 4th DCA 2013). Plaintiff failed to strictly comply with these

requirements because 1) Plaintiff did not timely file an affidavit of compliance and 2)

Plaintiff failed to file the defendant’s return receipt, which demonstrates receipt of the

Complaint and notice of service. Substitute service should be quashed.

   A. Plaintiff Failed to Timely File an Affidavit of Compliance

       The affidavit of compliance must be filed on or before the return date of process, or

twenty days after service to the Secretary of State. Cohen v. Aponte, 24 So. 24 So. 3d 807

(Fla. 4th DCA 2010). Plaintiff provided documentation alleging that the Secretary of State

accepted service on July 12, 2019 (DE 14-1 p. 15). Plaintiff’s affidavit of compliance should

have been filed by Thursday, August 1, 2019.

       “Florida courts have been legion in holding that the failure to timely file an affidavit

of compliance alone warrants quashing of the substituted service.”                   Clements,

2017WL1435966 (M.D. Fla. Apr. 10, 2017) (quoting Monaco v. Nelson, 810 So. 2d 1084

(Fla. 4th DCA 2002). Plaintiff did not timely file an Affidavit of Compliance by the required

deadline. At no point did Plaintiff seek an extension from the Court. Failure to timely file the

Affidavit of Compliance warrants that substitute service be quashed.

 B. Plaintiff Failed to Timely Filed Defendant Senters’ Return Receipt and There is
    no Evidence that He is Evading Service

       Courts may dispense with the filing of a defendant’s post receipt only if there is

evidence that the defendant is evading service. HER Aviation Inc. v. Lawson, No. 3:09-CV-




                                               4
Case 6:19-cv-01420-RBD-DCI Document 20 Filed 10/09/19 Page 5 of 8 PageID 288




210-J-32TEM, 2011WL46119 at * 2 (M.D. Fla. Jan. 6, 2011). “The failure of delivery of

service must be attributable to the defendant.” Celments, 2017WL1435966 at * 2.

        The facts in Clements are similar to those here. In that case efforts were made to serve

the defendant at a Florida address and the plaintiff was informed that the defendant had not

lived at that address for at least nine months. Id. at 83. The plaintiff then made efforts to

serve substitute process at that address which came back unclaimed. Id. The district court

found that the plaintiff had not met her burden of demonstrating that she was exempt from

filing a return receipt. Id.

        A review of the Affidavit of Compliance does not demonstrate that failure to deliver

process is attributable to Mr. Senters. There is no indication that he actively refused or

rejected substitute service. What we have learned from the affidavit is limited to the

following:


             • Mr. Senters no longer lives at the Melbourne Address;


             • Attempts to serve Mr. Senters in the greater Los Angeles area have been

                unsuccessful because he lives in a gated apartment building where the process

                server does not have access;


             • The process server made three attempts to serve Mr. Senters at the Los

                Angeles address but could not gain access. The process server waited twenty

                minutes but no one came in or out of the building. The process server was then

                told to discontinue attempts at service.

(DE 14-1 at ¶ 5).

                                                 5
Case 6:19-cv-01420-RBD-DCI Document 20 Filed 10/09/19 Page 6 of 8 PageID 289




       None of these statements demonstrate that Mr. Senters is attempting to actively evade

service. The fact that Plaintiff resides in a gated community or did not leave his home in the

twenty minutes the process server waited for him is not proof that he is actively evading

service. See e.g. Hernandez v. State Farm Mut. Auto Ins. Co., 32 So.3d 695, 699 (Fla. 4th

DCA 2010)(“the mere fact that [the defendant] was not located at the address where State

Farm sent the certified mail does not give rise to an inference that [the defendant]

intentionally failure or refused to claim subsisted service.”)

       The Affidavit of Compliance reflects that the notice of service and copy of the

complaint, was not sent to the Los Angeles address, but rather to Mr. Senters’ former address

in Melbourne, Florida. Plaintiff’s counsel’s own affidavit indicates that counsel was aware

this was no longer the appropriate address for Mr. Senters. (DE 14-1 ¶ 5a). Plaintiff was

made aware of this information as early as February 8, 2019. Id. A single attempt to mail the

required documents to a known incorrect address does not show reasonable effort to comply

with rules of service that must be strictly construed.

        Plaintiff cites to a series of email correspondence between himself and former

opposing counsel, who was not authorized to waive service for Mr. Senters. A lawyer’s

refusal to provide contact information on behalf of a client to an opposing party in no way

indicates that Mr. Senters is actively evading service. Plaintiff has not demonstrated an

exception to the requirement that he file defendant Senters’ return receipt nor provided

evidence of a diligent good faith effort to serve the defendant.




                                                6
Case 6:19-cv-01420-RBD-DCI Document 20 Filed 10/09/19 Page 7 of 8 PageID 290




   C. Plaintiff Failed to Timely Serve Senters

       Plaintiff did not serve Mr. Senters within the time period required under Fla. R. Civ.

P. 1.070 (j). Plaintiff previously sought an extension of time to serve Mr. Senters and was

provided a sixty day extension until August 16, 2019. Plaintiff still failed to properly serve

Mr. Senters within the extended time provided by the Brevard County Circuit court.

Defendant requests the court dismiss the case as to Mr. Senters. See Fed. R. Civ. P.

12(b)(5).

       WHEREFORE, The Defendant, Blake Richard Senters, respectfully requests the court

quash substitute service of process, dismiss the case as to defendant Senters, and grant any

further relief the court deems just.

                           LOCAL RULE 3.01(g) CERTIFICATION

       Pursuant to Middle District of Florida Local Rule 3.01(c), the undersigned certifies

that they have conferred with Plaintiff’s counsel by telephone on October 8, 2019 and that he

opposes the relief sought herein.


       Dated: October 9, 2019

       Respectfully Submitted,
                                       s/ James O. Williams____________
                                       James O. Williams, Jr., Esq. (eservice@wlclaw.com)
                                       Florida Bar No. 0614513
                                       Jessica R. Glickman, Esq.
                                       Florida Bar No. 118586
                                       Counsel for Defendants
                                       Williams, Leininger & Cosby, P.A.
                                       11300 US Highway One, Suite 300
                                       North Palm Beach, Florida 33408

                                                7
Case 6:19-cv-01420-RBD-DCI Document 20 Filed 10/09/19 Page 8 of 8 PageID 291




                                   Telephone No. (561)615-5666
                                   Facsimile No. (561)615-9606


                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 9, 2019, I electronically filed the foregoing
document via CM/ECF to the parties listed below.

                                   s/ James O. Williams, Jr.
                                   Florida Bar No. 0614513


SERVICE LIST:
John Allan Watson, Esq.
Travis J. McMillen, Esq.
Bogin, Munns & Munns, P.A.
Gateway Center
1000 Legion Place, Suite 1000
Orlando, FL 32801
Telephone: 407.578.9696
Facsimile: 407.241.3800
jwatson@boginmunns.com
stores@boginmunns.com
bmmservice@boginmunns.com
Counsel for Plaintiff




                                             8
